Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Ontario County Court for further proceedings on the indictment. Memorandum: County Court erred in dismissing the indictment on the ground that an Assistant District Attorney questioned defendant before the Grand Jury concerning his prior criminal record. A witness generally may be asked about any criminal, vicious or immoral acts that bear on his credibility provided that the questions are asked in good faith and have a basis in fact (see, People v Booker, 134 AD2d 949, 949-950). On this record, it cannot be said that the Assistant District Attorney questioned defendant about his alleged past criminal record in bad faith or without a basis in fact. There is no evidence in the record to support defendant’s contention that defendant and the individual convicted of the prior crime were not the same person, and that the Assistant District Attorney had knowledge that there were allegedly two Adrian Dorseys with the same birth date. (Appeal from Order of Ontario County Court, Harvey, J.—
*940Dismiss Indictment.) Present—Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.